MEMORANDUM **
Lawrence Jou appeals from his 33-month sentence imposed upon his guilty plea to conspiracy and criminal copyright infringement in violation of 18 U.S.C. § 371, 17 U.S.C. § 506(a), and 18 U.S.C. § 2319(a) and (b)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Jou contends that the district court violated his Sixth Amendment rights when it ordered restitution. This claim is foreclosed by United States v. Bussell, 414 F.3d 1048, 1060 (9th Cir.2005) (stating that district court orders of restitution are unaffected by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)).
We remand to the sentencing court for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *843courts of this circuit except as provided by 9th Cir. R. 36-3.